COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  Cesario Urias, Cesario V. Urias, Joel Urias    §               No. 08-21-00063-CV
  and Sonia Urias,
                                                 §                  Appeal from the
                        Appellants,
                                                 §                143rd District Court
  v.
                                                 §             of Reeves County, Texas
  Owl Springs North, LLC, Owl Springs
  Holdings, LLC, and Barbara Prewit,             §             (TC# 19-11-23264-CVR)

                         Appellees.              §

                                             §
                                           ORDER

       The Court GRANTS the Appellants’ Motion to Reinstate which this Court has construed

as a Motion to Reestablish the Appellate Timetable. Therefore, the Court ORDERS the appeal to

continue. The suspension of the appellate timetable is lifted and the Record shall be filed in this

Court on or before August 15, 2021.

       IT IS SO ORDERED this 16th day of July, 2021.


                                             PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.